UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1888



In Re: ANDREW CLIFFORD MOORE,
                                                           Debtor.



GEORGE E. MCDERMOTT,

                                            Plaintiff - Appellant,

          versus


ANDREW CLIFFORD MOORE,

                                             Defendant - Appellee.



                            No. 00-2034



In Re: ANDREW CLIFFORD MOORE,
                                                           Debtor.



GEORGE E. MCDERMOTT,

                                            Plaintiff - Appellant,

          versus


ANDREW CLIFFORD MOORE,

                                             Defendant - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-190-PJM, BK-88-42746)


Submitted:   January 18, 2001          Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George E. McDermott, Appellant Pro Se.    Andrew Clifford Moore,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        In appeal No. 00-1888, George McDermott appeals from the dis-

trict court’s order denying his motion challenging the reassignment

of his case and requesting that Judge Messitte recuse himself from

McDermott’s case.    Because McDermott failed to allege any partial-

ity arising from an extrajudicial source, In re Beard, 811 F.2d

818, 827 (4th Cir. 1987), we affirm the district court’s order

denying the motion.

     Appeal No. 00-2034 is McDermott’s appeal from the district

court’s order affirming the bankruptcy court’s order entering a

final decree and dismissing Andrew Moore’s Chapter 11 bankruptcy

case.     We have reviewed the record and the district court’s memo-

randum opinion and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court. McDermott v. Moore,

No. CA-00-190-PJM; BK-88-42746 (D. Md. July 24, 2000).        We deny

McDermott’s motion for a directed verdict and his motion to recuse

three judges from this appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   3